DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 11/20/2020.
In the instant Amendment, Claims 9, 11 and 14 have been amended. Claims 16-20 have been added. Claims 1, 8 and 14 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

	
Response to Arguments
The Examiner acknowledged the Applicant response to the lack of a summary. The Examiner will withdraw the specification objection.
The objection to the Claim 14 is withdraw as the claims have been amended.
The claim interpretation under 35 U.S.C. 112(f) as reciting means plus functions in claims 9 and 12-13 are maintained. Regarding claims 9 and 12-13, 112f claim interpretation for claimed limitation “receiving engine to receive” recited in claim 9; “biometric authentication engine to authenticate,“ recited in claims 9 and 12-13; “workflow engine to responsive,” recited in claim 9; “system confidence engine to ensure,” recited in claim 13, as three prong tests are met. (i.e., i) reciting generic place holder ‘device’ and ‘controller’; ii) coupled with functional languages ‘receiv[ing],’ ‘authenticat[ing],’ ‘responsiv[ing],’ and ‘ensur[ing]’; iii) said generic place holders are not modified by any sufficient structural modifiers.  As three prong tests are met, the claims are interpreted under 112(f)
Applicant’s arguments with respect to prior-art rejections to claims 9-15, filed on 11/20/2020, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, where a new ground of rejection is applied with new art that is necessitated based on the amendment.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/20/2020 with respect to the rejections of claims 1-15 have been fully considered but are not persuasive.
As to independent claim 1, Applicants stated in arguments that Stamer and Mullins in any combination fail to teach or suggest, "triggering a role-based workflow based on the biometric information for the user received from the user computing device." (Applicant Arguments/Remarks, 11/20/2020, pages 9-10).
	The Examiner disagrees with the Applicants. The Examiner respectfully Stamer and Mullins do disclose the cited limitations. For example, Stamer teach or suggest a "workflow based on the biometric information." par 0118; compare biometric data it received from the HMD; par 0025; biometric data may be utilized to verify a user's identity [] images of the eye may be used to uniquely identify a particular user; par 0119; biometric data matches the previously stored biometric 
As to independent claim 9, Applicants stated in arguments that Stamer and Mullins in any combination fail to teach or suggest, "trigger[ing] the role-based workflow dependent upon information about the user received during authentication and independent of the user computing device.” (Applicant Arguments/Remarks, 11/20/2020, pages 11-12).
The Examiner disagrees with the Applicants. The Examiner respectfully Stamer and Mullins do disclose the cited limitations. For example, Stamer: par 0118; compare biometric data it received from the HMD; par 0025; biometric data may be utilized to verify a user's identity [] images of the eye may be used to uniquely identify a particular user; par 0119; biometric data matches the previously stored biometric data, the wearer of the HMD may be presented with the second webpage by the second computing device. 
As to dependent claim 6, Applicants stated in arguments that Mullins does not teach or suggest "prompting a user to capture [the] second variable data component." (Applicant Arguments/Remarks, 11/20/2020, page 14).

As to dependent claim 7, Applicants stated in arguments that Mullins does not teach or suggest any real-time generation of a workflow. (Applicant Arguments/Remarks, 11/20/2020, pages 14-15).
The Examiner disagrees with the Applicants. The Examiner respectfully Mullins does disclose the cited limitations. Mullins: par 0069; every time the user looks a different direction, the ocular camera captures a picture of the iris of the user. The biometric authentication application generates biometric data for each picture of the iris; par 0100; the server receives and compares the biometric data from the HMD [] if the server determines that the biometric data match [] confirms the identity of the authenticated user to the HMD; par 0101; the HMD receives confirmation of the authentication of the user [] have access to a first set of AR content. 
As to dependent claim 13, Applicants stated in arguments that Stamer does not teach or suggest is a system to "ensure validity of the biometric authentication engine." (Applicant Arguments/Remarks, 11/20/2020, page 15).
The Examiner disagrees with the Applicants. The Examiner respectfully Stamer does disclose the cited limitations. Stamer: par 0025; a mobile device such as an HMD or mobile phone may be configured to capture an image of a 
 As to dependent claim 5, Applicants stated in arguments that MAGAWA does not teach or suggest is "sending an image of the variable data component to be captured." (Applicant Arguments/Remarks, 11/20/2020, page 16).
The Examiner disagrees with the Applicants. The Examiner respectfully IMAGAWA does disclose the cited limitations. IMAGAWA: par 0063; using a captured image that is output by the camera [] the image processing unit extracts an area in which a barcode or a mark is imaged from the captured image [] the image processing unit outputs the result to the controller.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 9 and 12-13 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
‘“receiving engine to receive” recited in claim 9; “biometric authentication engine to authenticate,“ recited in claims 9 and 12-13; “workflow engine to responsive,” recited in claim 9; “system confidence engine to ensure,” recited in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Starner et al. (“Starner,” US 20140337634, published on 
Regarding Claim 1;
Starner discloses a method comprising: 
receiving via a network, data associated with a variable data component captured by a user computing device (par 0034; the HMD also include an on-board computing; par 0056; device communicates using a communication link (e.g., a wired or wireless connection) to a remote device [] the device may be a heads-up display system, such as the head-mounted devices (HMD); par 0070; after the HMD is presented with the machine-readable code on a display of the second computing device, the HMD may be configured to detect or scan (e.g., take a picture of) [i.e., captured] the bar code with one or more outward-facing cameras/sensors in order to receive identification of the protected information); 
authenticating the user by comparing biometric information for the user against a database of valid users (par 0025; a mobile device such as an HMD or mobile phone may be configured to capture an image of a user's eye; par 0118; the authentication server may then compare biometric data it received from the HMD with previously stored biometric data of the wearer so as to determine if there is a match; par 0119; in the case that the biometric data matches the previously stored biometric data, the wearer of the HMD may be presented with the second webpage by the second computing device, thus allowing access to the protected information);
 (par 00116; by scanning the QR code [i.e., according specification par 0012; workflow triggered by scanning a code], the HMD may determine that the authentication information includes the request to provide biometric data; par 0025; biometric data may be utilized to verify a user's identity [] images of the eye may be used to uniquely identify a particular user; par 0118; the authentication server may then compare biometric data it received from the HMD with previously stored biometric data of the wearer so as to determine if there is a match; par 0119; in the case that the biometric data matches the previously stored biometric data, the wearer of the HMD may be presented with the second webpage by the second computing device, thus allowing access to the protected information).
  starner discloses all the limitations as recited above, but do not explicitly disclose a role-based. 
However, in an analogous art, Mullins discloses biometric authentication system/method that includes:
a role-based (Mullins: par 0101; once the HMD receives confirmation of the authentication of the user, the HMD determines a level of access of the authenticated user from a database of access privileges and corresponding AR content; par 0100; the server receives and compares the biometric data from the HMD with reference biometric data stored in the biometric dataset of the server to identify and authenticate the user of the HMD [] if the server determines that the biometric data match with one of the reference biometric data in the biometric dataset, the server confirms the identity of the authenticated user to the HMD).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mullins with the method/system of Starner to include a role-based. One would have been motivated to records the biometric data of the user of the HMD for each virtual object of the sequence of virtual objects displayed in the transparent display, and authenticates the user based on the biometric data (Mullins: abstract).

Regarding Claim 4;
Starner in combination with Mullins disclose the method of claim 1,
Mullins further discloses wherein the role-based workflow is selected based on spatiotemporal information relating to the user (Mullins: par 0043; the analytics data may track at what locations on the physical or virtual object the user has looked, how long the user has looked at each location on the physical or virtual object [] and any suitable combination thereof; par 0047; the HMD may display a virtual object also based on a geographic location of the HMD. For example, a set of virtual objects may be accessible when the user of the HMD is located in a particular building [] different levels of content of the virtual objects may be accessible based on a credential level of the user).  
One would have been motivated to records the biometric data of the user of the HMD for each virtual object of the sequence of virtual objects displayed in the (Mullins: abstract).
 
Regarding Claim 6;
Starner in combination with Mullins disclose the method of claim 1, 
Mullins further discloses wherein the role-based workflow comprises prompting a user to capture a second variable data component that triggers a workflow specific to the user (Mullins: par 0039; if the captured image is not recognized locally at the HMD, the HMD can download additional information (e.g., 3D model or other augmented data) corresponding to the captured image, from a database of the server over the network; par 0101; once the HMD receives confirmation of the authentication of the user, the HMD determines a level of access of the authenticated user from a database of access privileges and corresponding AR content). 
One would have been motivated to records the biometric data of the user of the HMD for each virtual object of the sequence of virtual objects displayed in the transparent display, and authenticates the user based on the biometric data (Mullins: abstract).

Regarding Claim 7; 
Starner in combination with Mullins disclose the method of claim 1, 
Mullins further discloses generating the role-based workflow in real-time based on the biometric information (Mullins: par 0069; every time the user looks a different direction, the ocular camera captures a picture of the retina or the iris of the user. The biometric authentication application generates biometric data for each picture of the retina or iris by applying a biometric algorithm based on the structure of the blood vessels in the retina or the pattern of the iris; par 0100; the server receives and compares the biometric data from the HMD with reference biometric data stored in the biometric dataset of the server to identify and authenticate the user of the HMD [] if the server determines that the biometric data match with one of the reference biometric data in the biometric dataset, the server confirms the identity of the authenticated user to the HMD; par 0101; once the HMD receives confirmation of the authentication of the user, the HMD determines a level of access of the authenticated user from a database of access privileges and corresponding AR content).
One would have been motivated to records the biometric data of the user of the HMD for each virtual object of the sequence of virtual objects displayed in the transparent display, and authenticates the user based on the biometric data (Mullins: abstract).

Regarding Claim 8; 
Starner in combination with Mullins disclose the method of claim 1, 
Mullins further discloses wherein the role-based workflow is unique to at least one of the elements selected from the group comprising a group of users or a specific user (Mullins: par 0024; different types of virtual objects may be assigned to different types of users; par 0066; the users may be identified and authenticated based on the biometric data collected from the HMD; par 0101; once the HMD receives confirmation of the authentication of the user, the HMD determines a level of access of the authenticated user from a database of access privileges and corresponding AR content).  
One would have been motivated to records the biometric data of the user of the HMD for each virtual object of the sequence of virtual objects displayed in the transparent display, and authenticates the user based on the biometric data (Mullins: abstract).

Regarding Claim 16; 
Starner in combination with Mullins disclose the method of claim 1, 
Starner further disclose selecting one of multiple workflows based on the biometric information for the user (Starner: par 0025; fig. 5E; biometric data may be utilized to verify a user's identity [] images of the eye may be used to uniquely identify a particular user; par 0118; the authentication server may then compare biometric data it received from the HMD with previously stored biometric data of the wearer so as to determine if there is a match; par 0119; in the case that the biometric data matches the previously stored biometric data, the wearer of the HMD may be presented with the second webpage by the second computing device, thus allowing access to the protected information; par 0120; in the case that the biometric data does not match the previously stored biometric data [] the HMD may set itself to operating in a guest-operation mode, which may limit the HMD's functionality). 

Regarding Claim 17; 
Starner in combination with Mullins disclose the method of claim 1,
Starner further disclose response to a user not being authenticated. triggering a role-generic workflow (Starner: par 0120; fig 5E; In the case that the biometric data does not match the previously stored biometric data, the wearer of the HMD may be presented with a webpage by the second computing device indicating that access to the protected information has been denied. The HMD may set itself to operating in a guest-operation mode, which may limit the HMD's functionality).  

Regarding Claim 18; 
Starner in combination with Mullins disclose the method of claim 1, 
Starner further discloses wherein the variable data component comprises instructions to initialize biometric authentication (Starner: par 0068; fig. 3A; the HMD detects the machine-readable code displayed by the second computing device; par 0076; the HMD acquires biometric data via one or more biometric sensors; par 0080; based at least in part on the biometric data, the HMD generates an authentication message that includes authentication information and identifies the protected information).

  Regarding Claim 19; 
Starner in combination with Mullins disclose the method of claim 1, 
 (Mullins: par 0024; different types of virtual objects may be assigned to different types of users; par 0066; the users may be identified and authenticated based on the biometric data collected from the HMD; par 0101; once the HMD receives confirmation of the authentication of the user, the HMD determines a level of access of the authenticated user from a database of access privileges and corresponding AR content; par 0100; the server receives and compares the biometric data from the HMD with reference biometric data stored in the biometric dataset of the server to identify and authenticate the user of the HMD [] if the server determines that the biometric data match with one of the reference biometric data in the biometric dataset, the server confirms the identity of the authenticated user to the HMD).  
One would have been motivated to records the biometric data of the user of the HMD for each virtual object of the sequence of virtual objects displayed in the transparent display, and authenticates the user based on the biometric data (Mullins: abstract).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  Starner et al. (US 20140337634) in view of Mullins et al. (US 20160342782) and further in view of Johnson et al. (“Johnson,” US 9548979, filed on 09/19/2014)
Regarding Claim 2;
Starner in combination with Mullins disclose the method of claim 1, 

However, in an analogous art, Johnson discloses authentication program enrollment system/method that includes:
requesting additional biometric information for the user, when initial authentication results lack sufficient confidence in the user identity (Johnson: Col 4, lines 13-17; the user's voice cannot be matched to the degree necessary for authentication. In those cases, the person is asked to provide (e.g., by speaking) additional authenticating information; Col 8, lines 59-62; if user's credentials are not verified, request for the user to provide additional credentials such as another voice sample [i.e., another biometric]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Johnson with the method/system of Starner and Mullins to include requesting additional biometric information for the user, when initial authentication results lack sufficient confidence in the user identity. One would have been motivated to provide authentication information to fulfill the request or command made during the voice interaction (Johnson: abstract).
	
Regarding Claim 3;
Starner in combination with Mullins and Johnson disclose the method of claim 2, 
 further discloses performing an operation selected from the group consisting of: providing a mechanism for the remote computing system to report fraudulence when one or more elements selected from the group consisting of the additional biometric information and the variable data components for determining system confidence results in a lack of sufficient confidence by the remote computing system (Johnson: Col 11, lines 49-56; authentication with the first authentication engine may include asking the user for a credential such as a PIN, a passcode, a barcode, a retina scan, a fingerprint, an answer to a security question, a token, a spoken word or phrase, or other information. The user may be required to provide authentication information that meets or exceeds an authentication threshold or level to provide an assurance of the user's identity; Col 4, lines 13-17; the user's voice cannot be matched to the degree necessary for authentication. In those cases, the person may be asked to provide (e.g., by speaking or keying in) additional authenticating information such as a PIN, member number, a video stream, etc.; Col 13, lines 39-44; second authentication engine may deny the request, for example, if the biometric samples do not match to at least a certain level, if fraud has been reported on the user's account, or if the user cannot provide additional authentication information when requested); and providing a mechanism for the user to report a lack of confidence in the system and terminate a session when the user is unsatisfied with one or more representations of variable data components (Johnson: Col 11, lines 49-56; authentication with the first authentication engine may include asking the user for a credential such as a PIN, a passcode, a barcode, a retina scan, a fingerprint, an answer to a security question, a token, a spoken word or phrase, or other information. The user may be required to provide authentication information that meets or exceeds an authentication threshold or level to provide an assurance of the user's identity; Col 13, lines 39-44; second authentication engine may deny the request, for example, if the biometric samples do not match to at least a certain level, if fraud has been reported on the user's account, or if the user cannot provide additional authentication information when requested). 
One would have been motivated to provide authentication information to fulfill the request or command made during the voice interaction (Johnson: abstract).
Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Starner et al. (US 20140337634) in view of Mullins et al. (US 20160342782) and further in view of IMAGAWA et al. (“IMAGAWA,” US 20180011687, filed on 12/25/2014)
Regarding Claim 5; 
Starner in combination with Mullins disclose the method of claim 1, 
Starner in combination with Mullins disclose all the limitations as recited above, but do not explicitly disclose sending an image of the variable data component to be captured responsive to an indication that a transmitted variable data component for determining system confidence matches a printed variable data component for determining system confidence.  
However, in an analogous art, IMAGAWA discloses head mounted display system/method that includes:
 (IMAGAWA: par 0063; there is a method of using a captured image that is output by the camera. A bar code or a unique mark is attached to the HMD device in advance. Then, the image processing unit extracts an area in which a barcode or a mark is imaged from the captured image, and performs pattern matching between the extracted area (characteristic image) and the image of the bar code or the mark stored in advance for reference. The image processing unit outputs the result to the controller).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of IMAGAWA with the method/system of Starner and Mullins to include sending an image of the variable data component to be captured responsive to an indication that a transmitted variable data component for determining system confidence matches a printed variable data component for determining system confidence. One would have been motivated to performs character-recognition of the image signal of the character string that is output from the control unit of the eyeglass unit and a control unit for translating the character string recognized by the OCR and outputting a translation result to the eyeglass unit (IMAGAWA: par 0002).

Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Starner et al. (US 20140337634) in view of Annan et al. (“Annan,” US 9213931, published on 12/15/2015)
Regarding Claim 9; 
Starner discloses a computing device comprising: 
a receiving engine to receive via a network, data associated with a first variable data component captured by a user computing device (par 0034; the HMD may also include an on-board computing; par 0056; device communicates using a communication link (e.g., a wired or wireless connection) to a remote device [] the device may be a heads-up display system, such as the head-mounted devices (HMD); par 0070; after the HMD is presented with the machine-readable code on a display of the second computing device, the HMD may be configured to detect or scan (e.g., take a picture of) [i.e., captured] the bar code with one or more outward-facing cameras/sensors in order to receive identification of the protected information); 
a biometric authentication engine to authenticate the user relying on received biometric information for the user (par 0025; a mobile device such as an HMD or mobile phone may be configured to capture an image of a user's eye; par 0118; the authentication server may then compare biometric data it received from the HMD with previously stored biometric data of the wearer so as to determine if there is a match; par 0119; in the case that the biometric data matches the previously stored biometric data, the wearer of the HMD may be presented with the second webpage by the second computing device, thus allowing access to the protected information); and 
a workflow engine to, responsive to an authentication of the user (par 00116; by scanning the QR code, the HMD may determine that the authentication information includes the request to provide biometric data; par 0118; the authentication server may then compare biometric data it received from the HMD with previously stored biometric data of the wearer so as to determine if there is a match; par 0119; in the case that the biometric data matches the previously stored biometric data, the wearer of the HMD may be presented with the second webpage by the second computing device, thus allowing access to the protected information); and 
trigger the workflow dependent upon information about the user received during authentication and independent of the user computing device (par 00116; by scanning the QR code [i.e., according specification par 0012; workflow triggered by scanning a code], the HMD may determine that the authentication information includes the request to provide biometric data; par 0025; biometric data may be utilized to verify a user's identity [] images of the eye may be used to uniquely identify a particular user; par 0118; the authentication server may then compare biometric data it received from the HMD with previously stored biometric data of the wearer so as to determine if there is a match; par 0119; in the case that the biometric data matches the previously stored biometric data, the wearer of the HMD may be presented with the second webpage by the second computing device, thus allowing access to the protected information).
  starner discloses all the limitations as recited above, but do not explicitly disclose role-based; transmit an indication of a second variable data component which is to trigger a workflow.
However, in an analogous art, Annan discloses matrix barcode system/method that includes:
role-based (Annan: Col 12, lines 41-43; a plurality of faces may be stored, each corresponding to an individual authority level or a group of faces corresponding to an individual authority level);  
 transmit an indication of a second variable data component which is to trigger a role-based workflow (Annan: Col 13, line 12-15; fig. 4; the robot may transmit the source information of the second matrix barcode and/or the facial recognition information of the second face to the data store for the data store to verify the authentication of the second face).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Annan with the method/system of Starner to include role-based; transmit an indication of a second variable data component which is to trigger a workflow. One would have been motivated to capture, by a camera, an image of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information (Annan: abstract).

Regarding Claim 10;
Starner in combination with Annan disclose the computing device of claim 9, 
 further discloses a storage device to store information about valid users against which biometric information about the user is compared during authentication of the user (Starner: par 0087; the authentication server may process the biometric data before comparing it to the stored biometric data. The stored biometric data may be stored either locally at the HMD or remotely at another computing device, such as the second computing device or the authentication server associated with the authorization process).  

Regarding Claim 11;
Starner in combination with Annan disclose the computing device of claim 9, 
Annan further discloses wherein the system is remote from a user computing device that captures the first variable data component and the second variable data component (Annan: Col 9; lines 27-30; an image is captured by a camera of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information; Col 12, lines 53-55; second image is captured by the camera of the robot of a second matrix barcode on a display of a user equipment and a second face).
One would have been motivated to capture, by a camera, an image of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information (Annan: abstract).

Regarding Claim 12;   
Starner in combination with Annan disclose the computing device of claim 9, 
 (Annan: Col 12, lines 41-43; a plurality of faces may be stored, each corresponding to an individual authority level or a group of faces corresponding to an individual authority level).  
One would have been motivated to capture, by a camera, an image of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information (Annan: abstract).

Regarding Claim 13;
Starner in combination with Annan disclose the computing device of claim 9, 
Starner further discloses wherein the system further comprises a system confidence engine to ensure validity of the biometric authentication engine (Starner: par 0025; The image of the user's eye may be analyzed to detect various parts of the eye, such as the center of the pupil, the edge of the pupil, the edge of the iris, and the user's eyelids and eyelashes. In particular, the patterns in the user's iris may be analyzed and translated into a unique code. Due to numerous unique points in an iris, iris scanning can be implemented with a high level of success for authentication purposes. As images of the eye or data obtained from analysis thereof may be used to uniquely identify a particular user).  

Regarding Claim 20;   
Starner in combination with Annan disclose the computing device of claim 9, 
 further discloses wherein a threshold for biometric authentication is based on a sensitivity of the workflow (Annan: Col 12, lines 41-43; a plurality of faces may be stored, each corresponding to an individual authority level or a group of faces corresponding to an individual authority level; Col 13, lines 34-38; an authority level is determined based on the identity of the second face. For example, different authority levels may correspond to different sets of activities that the robot can be ordered to perform and an authority level may be determined based on the identity of the second face).  
One would have been motivated to capture, by a camera, an image of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information (Annan: abstract).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Annan et al. (US 9213931) in view of Starner et al. (US 20140337634) 
Regarding Claim 14; 
Annan discloses a computing system comprising: 
a processor; a non-transitory machine-readable storage medium coupled to the processor; and an instruction set stored in the machine-readable storage medium to be executed by the processor, wherein the instruction set comprises (Col 16, lines 40-42; the CPU may execute a computer program or application. the CPU may execute software or firmware stored in the ROM): 
instructions to receive via a network (Col 14, lines55-60; fig. 1; applications stored in the memory or made available via information carrier media such as portable data storage media like the removable memory card or via wired or wireless network communications), data associated with a preliminary variable data component (VDC) captured by a user computing device to authenticate a computing device through which a workflow is transmitted (Col 9, lines 27-30; an image is captured by a camera of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information; Col 4, lines 42-45; the data store may compare the source information of the first matrix barcode with a plurality of records of source information to determine whether or not the user of the user equipment is authenticated to the requested service);
instructions to, responsive to receipt of data associated with the preliminary VDC, transmit an electronic version of a system confidence VDC to be compared with a printed system confidence VDC (Col 9, lines 27-30; an image is captured by a camera of the original matrix barcode in a graphic environment comprising the matrix barcode and at least part of the graphic environment information; Col,4, lines 26-27; the key matrix barcode may be transmitted by the first matrix barcode reader to a data store; Col 4, lines 42-45; the data store may compare the source information of the first matrix barcode with a plurality of records of source information to determine whether or not the user of the user equipment is authenticated to the requested service). 
instructions to, responsive to an indication that the electronic version of the system confidence VDC matches the printed system confidence VDC (Col 4, lines 45-49; when the source information of the first matrix barcode matches any of the plurality of records of source information, the user of the user equipment may be determined to be authenticated to the requested service), 
instructions to, responsive to an authentication of the user (Col 4, lines 45-49; when the source information of the first matrix barcode matches any of the plurality of records of source information, the user of the user equipment may be determined to be authenticated to the requested service), transmit an electronic version of a workflow triggering VDC (Col 10, lines 15-20; the key matrix barcode and the first matrix barcode are transmitted by a data store to a user equipment. For example, when a user equipment requests a service at a second matrix barcode reader that is supported by the server, a display of the user equipment 102 may display two matrix barcodes); and 
instructions to, responsive to capture of a printed workflow triggering VDC (Col 9, lines 27-30; an image is captured by a camera of the original matrix barcode in a graphic enviromnent comprising the matrix barcode and at least part of the graphic environment information),
trigger a role-based workflow dependent upon the biometric information received for the user and the data associated with the workflow triggering VDC and independent of the user computing device (Col 12, lines 40-43; a plurality of faces may be stored, each corresponding to an individual authority level or a group of faces corresponding to an individual authority level; Col 13, line 12-15; the robot may transmit the source information of the second matrix barcode and/or the facial recognition information of the second face to the data store for the data store to verify the authentication of the second face).  
 as recited above, but do not explicitly disclose the biometric information received for the user; acquire biometric information relating to the user; instructions to, compare the biometric information against a database containing information for valid users to authenticate the user. 
However, in an analogous art, starner discloses biometric authentication system/method that includes:
the biometric information received for the user (starner: par 0025; a mobile device such as an HMD or mobile phone may be configured to capture an image of a user's eye); 
acquire biometric information relating to the user (starner: par 0025; a mobile device such as an HMD or mobile phone may be configured to capture an image of a user's eye); 
instructions to, compare the biometric information against a database containing information for valid users to authenticate the user (starner: par 0025; a mobile device such as an HMD or mobile phone may be configured to capture an image of a user's eye; par 0118; the authentication server may then compare biometric data it received from the HMD with previously stored biometric data of the wearer so as to determine if there is a match; par 0119; in the case that the biometric data matches the previously stored biometric data, the wearer of the HMD may be presented with the second webpage by the second computing device, thus allowing access to the protected information). 
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Starner with the method/system of Annan to include the biometric information received for the user; acquire biometric information relating to the user; instructions to, compare the biometric information against a database containing information for valid users to authenticate the user. 
 One would have been motivated to acquire biometric data via one or more biometric sensors associated with the first computing device. Based at least in part on the biometric data, the first computing device can generate an authentication message that includes authentication information and identifies the protected information (Starner: abstract).

Regarding Claim 15;
Annan in combination with Starner disclose the computing system of claim 14,
Starner further discloses wherein the instruction set further comprises instructions to implement, a multi-stage authentication system (Starner: par 0074; it should be understood that accessing the protected information may involve multiple authentication factors, such as multiple types of biometric data, password information, pass-token output, and/or other information. As such, the HMD may detect in the machine-readable code requests to provide such authentication factors), wherein a first stage instructions provide a system-confidence authentication (Starner: par 0025; a mobile device such as an HMD or mobile phone may be configured to capture an image of a user's eye. The image of the user's eye may be analyzed to detect various parts of the eye, such as the center of the pupil, the edge of the pupil, the edge of the iris, and the user's eyelids and eyelashes. In particular, the patterns in the user's iris may be analyzed and translated into a unique code. Due to numerous unique points in an iris, iris scanning can be implemented with a high level of success for authentication purposes. As images of the eye or data obtained from analysis thereof may be used to uniquely identify a particular user), and the second stage instructions comprises the instructions to compare the biometric information against the database containing information for valid users (Starner: par 0025; a mobile device such as an HMD or mobile phone may be configured to capture an image of a user's eye; par 0018; the authentication server may then compare biometric data it received from the HMD with previously stored biometric data of the wearer so as to determine if there is a match; par 0019; in the case that the biometric data matches the previously stored biometric data, the wearer of the HMD may be presented with the second webpage by the second computing device, thus allowing access to the protected information).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/C.W./Examiner, Art Unit 2439                                                                                                                                                                                                        

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439